DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
	The present application is being examined under the preliminarily amended claims filed 07/01/2021.
Claims 1-14 are pending. 
Claims 1-14 are rejected.

Drawings
	 The drawings filed on 07/01/2021 are objected to because the black boxes 102-110 of Fig. 1, and the black boxes of 306 and 308 of Fig. 3 should be labeled with appropriate descriptive text to provide a better understanding of the features.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “power exchange control module” in claims 1, 3, 4, 5, 8, and 9.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

Claim limitation “power exchange control module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “power exchange control module” only recites the word “module as structure, but module is undefined and lack definitive structure to perform the functions of the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 8-9, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Gnanasekar et al. WIPO Publication No.  2020/030671 (hereinafter Gnanasekar) in view of Motoyama US Patent No. 10,686,369 (hereinafter Motoyama).

In reference to claim 1, Gnanasekar teaches a power supply device for powering a power line (Gnanasekar Abstract describes inverters connected in a microgrid [inverter being the power supply device and microgrid being the power line]), the power supply device comprising: 
a synchronization module having a receiver configured to receive a clock signal from a satellite-based positioning system (Gnanasekar Fig. 1 and Par. 34 GPS receiver 115) and an oscillator configured to generate a periodic signal synchronized to the received clock signal (an oscillator is necessary to create the synchronized clock signal when the GPS signal is used to synchronize the inverters using the GPS signals as shown in Gnanasekar Par. 39); 
an inverter module having an inverter configured to supply an AC voltage to the power line (Gnanasekar Fig. 1 and Par. 34 describes an electrical grid for supplying ac power which includes inverter unit 110), the inverter module being configured to receive the periodic signal from the synchronization module and to control the inverter using the received periodic signal as a synchronization reference signal for the supplied AC voltage (Gnanasekar Par. 39 describes the inverter voltages being synchronized using GPS signals obtained from a GPS receiver 115); and 
a power exchange control module configured to: 
monitor an active power flow P from the inverter module to the power line (Gnanasekar Par. 12 describes measuring instantaneous inverter output currents and calculating impedance values and axis voltages [currents and voltages are used to calculate power flow]).
 Gnanasekar teaches droop control for inverters to control the active power flow (par. 4) by changing the X/R ratio to balance the reactive power (par. 9. 11)  to maintain constant terminal (par. 37-38).    As it is known, reactive power results from a circuit containing either capacitive and inductive components .   However; Gnanasekar does not explicitly teach determine the active power flow to satisfy the reverse flow condition.  
Motoyama, directed to power grid control and also  teaches 
determine whether the active power flow P satisfies a reverse-flow condition (Motoyama Col 7 Lines 7-11 describes detecting reverse power flow in real time), and 
when the reverse-flow condition is determined, adapt at least one of a phase and an output voltage of the supplied AC voltage (Motoyama Col 7 Lines 7-11 describes diverting reverse power flow to be reclaimed as recycled power [adaption the output voltage of the supplied AC voltage).
It would have been obvious to one of ordinary skill in the art having the teachings of Gnanasekar and Motoyama before him to incorporate reverse power flow detection. One of ordinary skill in the art would use the detection system to mitigate reverse power flow for real time increase energy efficiency when applicable  (Motoyama Col 1 Lines 7-11).

In reference to claim 3, modified Gnanasekar the power supply device according to claim 1, in addition to teaching:
wherein the power exchange control module is further configured to set the output voltage according to a function of the active power flow P, wherein the function is continuous and monotonically decreasing (Gnanasekar Par. 42 describes setting the reactiveness versus resistance (X/R) ratio in order to change the output active power delivered by each inverter. Lower X/R ratios relate to higher active power flow and lower output voltages [therefore lower output voltages would be used for higher active power flow P, creating a continuously decreasing function]).

In reference to claim 4, modified Gnanasekar teaches the power supply device according to
wherein the power exchange control module is further configured to set the output voltage according to a first linear function of the active power flow P for positive values of the active power flow P and according to a second linear function for negative values of the active power flow P, wherein a slope of the second linear function is larger than a slope of the first linear function (Gnanasekar Par. 42 describes setting the reactiveness versus resistance (X/R) ratio in order to change the output active power delivered by each inverter. Lower X/R ratios relate to higher active power flow and lower output voltages [therefore lower output voltages would be used for higher active power flow P, creating a continuously decreasing function]. In the case of a negative active power flow (reverse flow condition) it would be obvious to set an output voltage with a larger slope to offset the reverse flow condition and not have power flowing from the power line into the inverter).

 

In reference to claim 8, this claim recites a power supply system featuring a power supply device for powering a power line with the same limitations and features as claim 1, and the power line, the power supply device being connected to the power line for powering the power line. Modified Gnanasekar teaches a power supply system (Gnanasekar Fig. 1 displays a power supply system) the power supply device (as shown above in claim 1) in addition to teaching the power line (Gnanasekar Par. 33 describes inverters connected in a microgrid [the microgrid being the power line]). This claim does not recite any further limiting features or structures. Thus, claim 8 is likewise rejected.

In reference to claim 9, this claim recites a power supply system according to claim 8, further including a second power supply device with the same limitations as the power supply device listed in claim 1, and wherein in at least one operating state of the power supply system, the first power supply device and the at least one second power supply device are connected to the power line for powering the power line. Modified Gnanasekar teaches the power supply system according to claim 8 (as shown above) in addition to teaching a second power supply device with the same limitations as the power supply device listed in claim 1 (Gnanasekar Fig. 1 and Par. 34 shows to two inverter units 110 and 120 [110 being the first power supply device and 120 being the second power supply device] each with the same features repeated) as well as teaching wherein in at least one operating state of the power supply system, the first power supply device and the at least one second power supply device are connected to the power line for powering the power line (Gnanasekar Fig. 1 shows inverter units 110 and 120 being connected to the same microgrid to supply power). This claim does not recite any further limiting features or structure. Thus, claim 9 is likewise rejected.

In reference to claim 11, modified Gnanasekar teaches the power supply system according to claim 9, in addition to teaching:
wherein the power supply system is devoid of any communication links between the first power supply device and the at least one second power supply device (Gnanasekar Fig. 1 shows no communication lines between the inverter units 110 and 120, only the power lines to the microgrid, Gnanasekar Par. 43 describes the load for the microgrid is shared without centralized communication and inter-communication between the inverters).

In reference to claim 12, this claim recites a method of powering a power line with the same features and limitations as claim 1. Modified Gnanasekar teaches a method of powering a power line (Gnanasekar Abstract describes a method of load sharing between two or more inverters connected in a microgrid [the microgrid being the power line]) in addition to teaching the features and limitations of claim 1 (as shown above). This claim does not recite any further limitations or structure. Thus, claim 12 is likewise rejected.

In reference to claim 14, this claim recites the same limitations and features as claim 3 with no additional limitations or structure. Thus, claim 14 is likewise rejected.

Claims 3, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable by Gnanasekar in view of Motoyama and furhter in view of applicant’s admitted prior art (AAPA) 

In reference to claim 2, modified Gnanasekar the power supply device according to claim 1. However, Gnanasekar does not explicitly teach:
the power supply device being a power supply device configured to power a railway power line.
In the analogous art of control the active and reactive power between remotely located power supplies and load sharing, AAPA teaches :
the power supply device being a power supply device configured to power a railway power line (AAPA, par. 2)
It would have been obvious to one of ordinary skill in the art having the teachings of Gnanasekar in view of Motoyama to supply power in railway application since railway electrification has constantly increased in the past decades in order to provide better energy efficiency, lower emissions, and lower operating costs.

In reference to claim 13, this claim recites the same limitations and features as claim 2 with no additional limitations or structure. Thus, claim 13 is likewise rejected.

In reference to claim 10, modified Gnanasekar teaches the power supply system according to claim 9, However, Gnanasekar teaches a system where power supply devices are located remotely to control the active and reactive power between power supplies and load sharing and but does not explicitly teach:
-	wherein a distance between the first power supply device and the at least one second power supply device is larger than 5 km 
In applicant’s admitted prior art, applicant describes two power supply devices being in the order of 20 to 30 km apart for use in railway applications (AAPA, par. 2, last line) . It would be obvious to one of ordinary skill in the art to place inverters farther apart rather than centralizing the power to one location and having to supply power to much farther locations when using the inverters in railway applications. Thus, claim 10 is rejected.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable by Gnanasekar in view of Motoyama, further in view of Ballatine et al. US Publication No. 2012/0267952 (hereinafter Ballatine).

In reference to claim 5, modified Gnanasekar teaches the power supply device according to claim 1, 
measuring a value of the active power exchanged between the power supply device and the power line (Gnanasekar Par. 42 describes active powers being shared to each inverter such that per unit values are the same across all inverter units)
However, Gnanasekar does not explicitly teach:
the power supply device configured to selectively switch off, depending on a reception status of the clock signal.
In the analogous art of DC micro-grids, Ballatine teaches:
the power supply device configured to selectively switch off, depending on a reception status of the clock signal (Ballatine Par. 95 last Sentence describes if synchronization to watchdog signals is lost [reception status of the clock signal] then power generators may be configured to disconnect from the common DC bus [selectively stop supplying power]).
It would have been obvious to one of ordinary skill in the art having the teachings of Gnanasekar and Ballatine before him to incorporate stopping power supply without a synchronization signal. One of ordinary skill in the art would use the stoppage to prevent possible damages in case the absence of the synchronization signal is a fault (Ballatine Par. 95 last Sentence).

In reference to claim 6, modified Gnanasekar teaches the power supply device according to claim 5, 
configured to selectively switch off when: 
a time span since a last successful reception of the clock signal exceeds a predetermined value (Ballatine Par. 95 last Sentence describes if synchronization to watchdog signals is lost [no longer successfully receiving clock signal] then power generators may be configured to disconnect from the common DC bus [selectively stop supplying power]); 
or reception of the clock signal fails (Ballatine Par. 95 last Sentence describes the absence of the clock signal indicating a fault) and an active power received from the power line exceeds a predetermined threshold (Gnanasekar Par. 17 describes power availability in a power source increasing above a threshold voltage and limiting the power of the inverter).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable by Gnanasekar in view of Motoyama, further in view of Wikipedia entry “GPS disciplined oscillators”.

In reference to claim 7, modified Gnanasekar teaches the power supply device according to claim 1. However, Gnanasekar does not explicitly teach:
wherein the oscillator is a disciplined oscillator.
The Wikipedia entry for “GPS disciplined oscillators” describes GPS clocks are a combination of a GPS receiver and disciplined oscillator, whose output is controlled to agree with the signals broadcast by GPS. It would be obvious to one of ordinary skill in the art to use a GPS clock when synchronizing the inverters of Gnanasekar’s teachings using GPS to provide accurate and stable GPS signals. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH can be reached on 540-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A. LATHAM/Examiner, Art Unit 2186         

                                                                                                                                                                                               /KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186